Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 
Status of Claims
Claims 1-8, 11-18 are pending.  
Priority
Instant application 16268713, filed 2/6/2019 claims priority as follows:

    PNG
    media_image1.png
    50
    255
    media_image1.png
    Greyscale
.
A translation of the priority document was received 08/16/2022, therefore the priority date of 02/07/2018 is granted.
Response to Applicant Amendment/Argument
	In view of Applicant perfection of priority and the 1.130 declaration, the 103 rejection of record is withdrawn.
	In view of Applicant amendment, the double patenting rejection is withdrawn.
	After reconsideration, the objections of record are withdrawn.
	New rejections are found below.

Claim Rejection – Improper Markush
Claims 1-8, 11-18 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: In this case, the claims are drawn to an organic device containing a first, second and third compound.  In this case the second compound is allowed to be different Markush groups selected from (2), (20), (21), (2C), (2D), and (22).  Each of these is a generic group containing for example B-L-A connectivity for (2), Cz-L-A10 connectivity for (20), Cz-Az connectivity for (21), and similarly for 2C, 2D and 22.  These different Markush groups do not contain a substantial feature that is common to one another.  
In addition, compound formula 3 contains variables C1-C14 and XA all of which can vary or have a linking group D interposed or A5-A6-A7-A8-R17 attached.  Further, the substituents can have molecular weights greater than the base structure of formula 3.  In addition, compounds having substantially different numbers of nitrogen atoms in rings do not share a substantial feature with compounds containing no nitrogen atoms in the rings.  For example, where X1-X14 are nitrogen does not share a substantial feature with a compound where X1-X14 are carbon.  These different structures would be classified differently for example. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).  In order to overcome this rejection, Applicant can draft claims requiring the third compound to be a compound of formula (32) in combination with a specific second compound.  A set of independent claims for each second compound would be required in combination with formula (32).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 13-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10968229 (“the ‘229 patent”) in view of  US-20160301014 (“the ‘014 publication”).
The claims of the ‘229 patent teach the elected specie as a compound and as part of a device a layer (claims 1, 22-24 for example).  Claim 16 of the ‘229 patent teaches an emitting layer having a phosphorescent emitter and the compound of formula 1.  In order for an electronic device to function a cathode and anode must be present.
The claims of the ‘229 patent fails to teach a compound as a delayed fluorescent compound.
The ‘014 publication teaches a first compound, a second compound and a third compound including a delayed fluorescent compound (abstract for example).  Thus, the ‘014 publication is in the same field of endeavor as the ‘229 patent.
In addition, the ‘014 publication teaches for example:

    PNG
    media_image2.png
    180
    391
    media_image2.png
    Greyscale
, in addition to H2 and TH2.

Further, these compounds in the light emitting layer do not contain metal complexes, thus these could apply as fluorescent compounds in the light emitting layer such as TADF materials.
It would have been prima facie obvious to one having ordinary skill in the art to add the additional compound to the emitting layer in order to improve the function of the device by adding a thermally activated delayed fluorescent material.  One skilled in the art would be motivated in order improve device efficiency and one skilled in the art would expect success because both references are from the same field of endeavor.
As pointed out in Applicant argument a TADF compound would be capable of meeting the relative energy limitations.  The secondary reference teaches a TADF material.


Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622